USCA11 Case: 21-11830      Date Filed: 03/09/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11830
                   Non-Argument Calendar
                   ____________________

ADAM HULBERT,
                                              Plaintiff-Appellant,
versus
UNITED STATES OF AMERICA,
GEORGE C. SIMPSON,


                                     Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 2:20-cv-01009-MHH
                   ____________________
USCA11 Case: 21-11830        Date Filed: 03/09/2022     Page: 2 of 4




2                      Opinion of the Court                21-11830


Before WILLIAM PRYOR, Chief Judge, LUCK and LAGOA, Cir-
cuit Judges.
PER CURIAM:
      Adam Hulbert appeals pro se the dismissal of his amended
complaint against Judge George Simpson of the Circuit Court of
Shelby County, Alabama. See 42 U.S.C. § 1983. Hulbert has aban-
doned any challenge he could have made to the dismissal of his
complaint against the United States. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008). The district court ruled that Judge
Simpson had absolute judicial immunity from suit for his judicial
acts while presiding over Hulbert’s divorce and child-custody pro-
ceedings. We affirm.
       Hulbert complained of negligence and of the violation of his
rights to free speech and to petition for a redress of grievances un-
der the First Amendment, his right to due process under the Fifth
and Fourteenth Amendments, and his right to avoid “needless pain
and extreme suffering” under the Eighth Amendment. Hulbert al-
leged that the judge dismissed his petition to modify, “ignored . . .
Hulbert’s twin children” and “evidence of dangerous hacking . . .
of [his] private email box,” denied him a “fair divorce trial,” vio-
lated the Rules of Civil Procedure, and “continue[d] to take [his]
children away.” Hulbert sought damages of $15 million.
     We review de novo the dismissal of Hulbert’s amended
complaint. Smith v. Shook, 237 F.3d 1322, 1325 (11th Cir. 2001).
USCA11 Case: 21-11830         Date Filed: 03/09/2022      Page: 3 of 4




21-11830                Opinion of the Court                          3

We “determine whether the complaint alleges a clearly established
constitutional violation[ by] accepting the facts alleged in the com-
plaint as true, drawing all reasonable inferences in the plaintiff’s fa-
vor, and limiting our review to the four corners of the complaint.”
Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010).
        The district court correctly dismissed Hulbert’s amended
complaint against Judge Simpson. “Judges are entitled to absolute
judicial immunity from damages for those acts taken while they are
acting in their judicial capacity unless they acted in the ‘clear ab-
sence of all jurisdiction.’” Bolin v. Story, 225 F.3d 1234, 1239 (11th
Cir. 2000). And “[a] judge enjoys immunity for judicial acts regard-
less of whether he made a mistake, acted maliciously, or exceeded
his authority.” McCullough v. Finley, 907 F.3d 1324, 1331 (11th
Cir. 2018). Judge Simpson enjoyed absolute immunity from suit
for his judicial acts in adjudicating Hulbert’s domestic relations
case.
       Hulbert was not entitled to a default judgment against Judge
Simpson. A default judgment is appropriate only “[w]hen a party
against whom a judgment for affirmative relief is sought has failed
to plead or otherwise defend . . . .” Fed. R. Civ. P. 55(a). Hulbert
served process on Judge Simpson on August 3, 2020, and Judge
Simpson timely moved to dismiss the complaint on August 25,
2020.
      Hulbert makes several arguments that are not properly be-
fore us. Hulbert argues that he “allege[d] a deprivation of rights
under . . . The Religious Freedom Restoration Act” and requests
USCA11 Case: 21-11830        Date Filed: 03/09/2022     Page: 4 of 4




4                      Opinion of the Court                21-11830

injunctive relief, but because neither subject was mentioned in his
amended complaint, we will not consider them for the first time
on appeal. See Miller v. King, 449 F.3d 1149, 1150 (11th Cir. 2006).
We also cannot consider Hulbert’s argument about wrongdoing by
the “Shelby County Courthouse Government Agency” because he
did not name that entity as a defendant in his amended complaint.
Nor can we consider Hulbert’s new factual allegations about the
denial of procedural and substantive due process, breach of con-
tract, or violation of fiduciary duties. See Access Now, Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1330–32 (11th Cir. 2004). Hulbert also
challenges the outcome of his divorce and child-custody proceed-
ings, but the district court would have lacked jurisdiction to review
the judgment of a state court. See District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co.,
263 U.S. 413 (1923).
      We AFFIRM the dismissal of Hulbert’s amended complaint.
We also DENY Hulbert’s motion for oral argument because it is
unnecessary to resolve his appeal. See Fed. R. App. P. 34(a)(2).